Case 7:20-cv-01081-VB Document 29 Filed 04/07/21 Page 1of1

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

|
|

nn nemnenieniel

 

weneenn aa x
NESTOR M. PERALTA, ;
Plaintiff, : ves
ORDER
Vv.
20 CV 1081 (VB)
METRO NORTH COMMUTER RAILROAD,
Defendant.
nee _ _- x

 

As discussed at a conference held today, attended by counsel for both parties, it is
HEREBY ORDERED:

1) The deadline to complete all discovery is extended to July 7, 2021.

2) The parties are directed to discuss settlement in good faith. By no later than June
30, 2021, plaintiff’s counsel shall submit a joint letter regarding the status of their discussions
and whether there is anything the Court can do to assist in that regard.

3) The next status conference in this case is scheduled for July 14, 2021, at 10 a.m.
Counsel shall attend by calling the following number and entering the access code when
requested:

Number: (888) 363-4749 (toll-free) or (215) 446-3662
Access Code: 1703567

Dated: April 7, 2021
White Plains, NY

SO ORDERED:

Vuk

Vincent L. Briccetti
United States District Judge

 
 
 
 
